Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Explanation of Rejection of Claims Amended After Final
The amendment after final received by the office 12 August 2022 amends the independent claim 17 to include the new limitation “. . . the first and third cooling rolls connected to the carriage so that there is a fixed relationship between the first and third axes that is maintained as the first and second cooling rolls are changed between the first and second relationships.” The previously applied prior art rejection, United States Patent 9,427,906 to Krampf et al. (‘906 hereafter) in view of United States Patent 6,575,726 to James C. Nissel (‘726 hereafter), teach the claims as amended. ‘726 in particular teaches two rollers held in a fixed relation to each other by a moveable carriage for the purpose of adjusting the position of the cooling rolls with respect to an extruder while maintaining the position of the rolls themselves with respect to each other (SEE Fig. 5 items 14 and 15 and C2L54-C3L4 and C3L14-C3L27) so as to provide the appropriate cooling regime during differing process conditions. This would have been an obvious modification to ‘906 because one possessed of ordinary skill in the art at the time of invention would have appreciated the applicability of the carriage structure of ‘726 to the apparatus of ‘906, which discloses moveable rolls but is silent with respect to nature of the carriage structure to support and actuate such. 

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743